Citation Nr: 0428970	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for schizophrenic 
reaction, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's stepdaughter


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1941 to September 
1945 and from February 1948 to November 1948.  The veteran's 
wife is the appellant in this matter.  The veteran has 
considered incompetent for VA purposes since December 1953.  
The veteran's wife has been appointed as his custodian and is 
the appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO rating decision which denied a 
rating in excess of 50 percent for schizophrenic reaction, 
unclassified, chronic, severe.  In September 2003 the 
veteran's wife and stepdaughter testified at a 
videoconference hearing at the RO, before the undersigned 
Veterans Law Judge.

On the date of the hearing in September 2003, the appellant's 
representative filed a motion to advance the appeal on the 
Board's docket, based on the veteran's age and declining 
health.  Unfortunately, the motion was associated with the 
claims folder but was not referred to the undersigned Judge 
for a ruling on the motion.  The appeal has now been advanced 
on the Board's docket to expedite the processing of the 
decision in this appeal.


FINDINGS OF FACT

The veteran's schizophrenic reaction is manifested by a 
Global Assessment of Functioning (GAF) of 30 and total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for schizophrenia 
reaction have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.130, Diagnostic Code 9205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.

The veteran's schizophrenia is rated under Diagnostic Code 
9205 (schizophrenia, residual type; other and unspecified 
types), which is rated according to a General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 
9205.

The General Rating Formula for Mental Disorders provides that 
a 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9205.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9205.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9205.

By a December 1948 rating decision, the RO granted service 
connection for schizophrenic reaction, unclassified, chronic, 
severe, competent, and assigned a 100 percent rating.  By a 
February 1949 rating decision, the RO reduced the disability 
rating for the service-connected schizophrenic reaction from 
100 percent to 50 percent.  The veteran's service-connected 
schizophrenia reaction has been rated as 50 percent disabling 
since then, and is now protected.  See 38 C.F.R. § 3.951(b).  
Treatment records and VA examinations over the ensuing years 
show that the veteran's mental condition has continued to 
decline.

The veteran has been deemed incompetent for VA purposes from 
December 1953 due to encephalomalacia, cerebral, left; brain 
tumor suspect, cerebral left.

In February 2003 the veteran's wife, as his custodian, filed 
a claim for an increased rating for the service-connected 
schizophrenic reaction.

Treatment records from the Biloxi VA Medical Center dated 
from July 2002 to June 2003 showed that the veteran remained 
in the nursing home care unit and was in need of total care.  
He had diagnoses including dysphagia, multiple infarct 
dementia, schizophrenia, and advanced Alzheimer's.  He 
remained in bed with a PEG tube for nutrition.  He remained 
unresponsive and was not alert or oriented during this time.

On VA examination in April 2003 it was noted that the veteran 
was hospitalized at a nursing home care unit.  The examiner 
noted that the veteran was in a fetal position and asleep, 
and after he was awakened he did not move out of the fetal 
position or move his head from a side position.  When asked 
questions, the veteran would respond to some of the questions 
with one-word answers that the examiner could not understand.  
It was noted that he had a PEG tube for nutrition.  The 
examiner noted that in January 2003 the attending physician 
attempted a mini-mental assessment and noted the veteran was 
unable to participate due to advanced dementia.  The examiner 
was unable to determine the status of the veteran's 
schizophrenia due to his dementia and physical problems.  The 
examiner noted that the veteran had dementia, physical 
problems, and schizophrenia.  The examiner could not state if 
the veteran was unemployable due to his schizophrenia, but 
"really more due to other problems".  The impressions were 
Axis I:  schizophrenia, Axis II:  none, Axis III:  multiple 
medical problems, Axis IV:  severe stress, and Axis V:  
Global Assessment of Functioning (GAF) of 30.  

In September 2003 the veteran's wife and his stepdaughter 
testified at a videoconference hearing at the RO before the 
undersigned Veterans Law Judge.  The veteran's wife and 
stepdaughter testified as to the problems he had, prior to 
being placed in the VA nursing home facility, with confusion 
and declining behavior.  

In a September 2003 statement, the veteran's stepson 
described what he witnessed as far as the onset of the 
veteran's declining behavior and confusion.  

In a September 2003 statement the owner of a local auto 
repair shop described his observations of the veteran's 
declining behavior and confusion.

The Board notes that, regrettably, there is limited evidence 
by which to determine the current severity of the veteran's 
service-connected schizophrenia.  The record reflects that in 
addition to schizophrenia, he has multiple infarct dementia, 
organic brain syndrome, and dysphagia.  Unfortunately, due to 
the veteran's dire condition, it is apparent that additional 
observation and examination will not shed any more light on 
the severity of his schizophrenia.  On the VA examination in 
April 2003, however, the examiner reviewed the veteran's 
record, observed him, attempted an interview, and then 
assigned a GAF score of 30, based on an Axis I diagnosis of 
schizophrenia.  By definition, the GAF scale considers 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness, and does not 
include impairment in functioning due to physical (or 
environmental) limitations.  AMERICAN PSYCHIATRIC 
ASSOCIATION, QUICK REFERENCE TO THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
[hereinafter DSM- IV].  According to the GAF Scale, a score 
between 21 and 30 represents behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  DSM-IV at 46; 38 C.F.R. § 4.125.  

The Board acknowledges that some of the veteran's non-service 
connected medical problems clearly have an adverse affect on 
his mental functioning.  Although it is not entirely clear 
from the examination report, it appears that the VA examiner 
assigned the GAF score of 30 based on the service-connected 
schizophrenia alone.  Thus, with application of the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), and based on the 
veteran's GAF score of 30, the Board finds that a 100 percent 
rating is warranted for the veteran's service-connected 
schizophrenia reaction.  



Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that VA has fulfilled its re-defined 
notice and duty to assist requirements as they pertain to the 
veteran's claims decided herein.  With regard to the notice 
requirement, prior to the May 2003 rating action being 
promulgated, the RO, in March 2003, provided notice to the 
veteran's custodian regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  The Board finds that the content 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With regard 
to the duty to assist, the Board notes that VA treatment 
records have been obtained and a VA examination was conducted 
in April 2003, and therefore, the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).


ORDER

A 100 percent rating for schizophrenic reaction is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



